DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 11/23/2021 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the 35 U.S.C. 112(b) rejection of claim 1 has been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 1-20
Withdrawn claims: None
Previously cancelled claims: None
Newly cancelled claims: None
Amended claims: 1, 3, 4, 14, 16, and 18
New claims: None
Claims currently under consideration: 1-20
Currently rejected claims: 1-20
Allowed claims: None

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. Claim 15 merely requires heating the cheese sauce product to a temperature of about 50-80°C, but parent claim 14 already requires two heating steps that would involve heating the sauce to such a temperature. As such, claim 15 fails to further limit the subject matter of parent claim 14. To the extent the step of claim 15 may have been intended as an additional process step, the claim would necessitate a 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gamay et al. (U.S. 2009/0186129 A1) as evidenced by Kratochvil (U.S. 4,684,533).
Regarding claim 1, Gamay et al. discloses a cheese sauce product comprising a cheese composition that is non-solid at room temperature, a liquid ([0015], where a combination of cheese solids and water is considered to be equivalent to a cheese composition that is non-solid at room temperature and a liquid), and buttermilk solids ([0015], [0019]). Kratochvil discloses that buttermilk solids comprise phospholipids that function as emulsifiers (C4, L11-L16; C9, L15-L17).
Gamay et al. does not disclose the buttermilk solids as comprising a phospholipid concentration of about 5-40 wt% or the phospholipid emulsifier composition as increasing protein-water interactions within the cheese sauce product to retain moisture and prevent formation of a surface film after exposure of the cheese sauce product to air.
However, claim 1 is a product claim, where the limitation that the composition comprises “a phospholipid emulsifier composition comprising a phospholipid concentration of about 5 wt% to about 40 wt% of the phospholipid emulsifier composition” implicitly includes process 
As for the effect of the phospholipid emulsifier, MPEP 2112.01 II states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” Since the cheese sauce product of Gamay et al. comprises buttermilk solids that are disclosed in Kratochvil as comprising phospholipid emulsifiers, the cheese sauce product is considered to be substantially identical in structure to the claimed cheese sauce product. As such, the prior art cheese sauce product would inherently exhibit increased protein-water interactions within the cheese sauce to retain moisture and prevent formation of a surface film after exposure to air, especially where no degree of reduction is required. The claimed cheese sauce product is thus obvious in view of the product of Gamay et al.
As for claim 2, Gamay et al. discloses that the cheese sauce is suitable for packaging in various pouches or other types of packaging intended for use by consumers ([0039]). Since such packages would be opened at room temperature (~25°C), the claimed limitation that the 
As for claim 3, Gamay et al. discloses the inclusion of buttermilk solids ([0019]), which Kratochvil discloses comprise phospholipids (C4, L11-L16; C9, L15-L17). Claim 3 is a product claim, where the limitation that the composition comprises “a phospholipid-protein complex derived from buttermilk” implicitly includes process limitations. MPEP 2113 I states: “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.” Whether phospholipid-protein complexes are derived from buttermilk or simply present due to being initially present in the buttermilk component is of no consequence to the claimed product. The claim merely requires the presence of such components in the cheese sauce product. As such, the disclosure of Gamay et al. that buttermilk solids are added renders the inclusion of phospholipid-protein complexes derived from buttermilk obvious. Gamay et al. does not disclose the inclusion of chelators or trisodium phosphates, which renders the exclusion of such components obvious. Gamay et al. also indicates that disodium phosphate is only optionally included ([0026]-[0027]), which renders the exclusion of disodium phosphate obvious.
As for claim 4, the same analysis as detailed previously in relation to claim 3 relating to a product-by-process claim applies as well. The claimed limitation that the phospholipids are “isolated” is of no consequence in the final cheese sauce product; the phospholipids may be present as isolated components or as part of the added buttermilk solids. The claimed limitation that the phospholipid concentration in the phospholipid emulsifier composition comprises isolated phospholipids is thus considered obvious.
As for claim 5, the same analysis pertaining to claim 1 regarding the inherency of the reduced tendency to form a surface film based on the presence of phospholipids in buttermilk solids applies as well, regardless of the time during which the product is exposed to air. The claimed limitation that the cheese sauce product exhibits reduced formation of surface film about 2 hours after exposure to air is thus considered obvious.
As for claim 6, no required time period is required. Thus, an absence of any film formation after a single instance of stirring the product would at least be obvious to the extent that no film formation would occur immediately upon cessation of stirring.
As for claim 7, Gamay et al. discloses the buttermilk solids component as being present in the cheese sauce product at a concentration in the range of about 0.5-5 wt.% (specifically, about 1-25 wt.%) ([0019]-[0020]).
As for claim 8, Gamay et al. discloses the liquid comprises about 20-55 wt.% of the cheese sauce product (specifically, about 20-60 wt.%) ([0021]).
As for claim 9, Gamay et al. discloses the cheese composition comprises about 40-50 wt.% of the cheese sauce product (specifically, cheese solid in an amount of 10 wt.% plus water in an amount of 20-60 wt.%) ([0015], [0021]), where the lack of any distinction between the “cheese composition” and the “liquid” in claim 1 renders the disclosure of the cheese solids/water combination in Gamay et al. adequate to deem the claimed “cheese composition” concentration obvious.
As for claim 10, Gamay et al. discloses that various salts may be used, including sodium chloride and monosodium phosphate ([0026]-[0027]), such that the presence of disodium phosphate is considered optional. As such, the exclusion of disodium and/or trisodium phosphates is considered obvious.
As for claim 11, Gamay et al. discloses that various texture additives/fillers may be used ([0023]-[0024]), such that the presence of guar gum and xanthan gum is considered optional. As such, the exclusion of guar gum or xanthan gum is considered obvious.
As for claim 12, Gamay et al. discloses the cheese sauce as further comprising buttermilk powder ([0019]).
 Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gamay et al. (U.S. 2009/0186129 A1) in view of Kratochvil (U.S. 4,684,533) and Rivera et al. (U.S. 2012/0052181 A1).
Regarding claim 13, Gamay et al., as evidenced by Kratochvil, discloses the cheese sauce product of claim 1.
Gamay et al. does not disclose the phospholipid emulsifier composition as being a phospholipid extract derived from a sunflower, soy, or canola-based product.
However, Kratochvil discloses that buttermilk solids comprise phospholipids that function as emulsifiers (C4, L11-L16; C9, L15-L17) in a cheese product (Abstract). Rivera et al. discloses a cheese product comprising phospholipids ([0009]), wherein the phospholipids may be obtained from soy ([0030]).
It would have been obvious to one having ordinary skill in the art to utilize phospholipid derived from soy. First, Gamay et al. discloses that the cheese sauce may comprise emulsifiers ([0015]), noting mono- and di-glycerides as examples ([0025]). MPEP 2144.06 II indicates that the substitution of equivalents known for the same purpose is prima facie obvious. Since Kratochvil discloses that suitable emulsifiers may include mono- and diglycerides or buttermilk powder (C4, L11-L17) and Rivera et al. discloses that emulsifiers may include buttermilk powder or soy ([0030]), the use of soy phospholipids as the emulsifier of Gamay et al. would be .
Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gamay et al. (U.S. 2009/0186129 A1) in view of Kratochvil (U.S. 4,684,533), Rivera et al. (U.S. 2012/0052181 A1), and Dalemans et al. (U.S. 2010/0068293 A1).
Regarding claim 14, Gamay et al. discloses a method comprising mixing a cheese composition that is non-solid at room temperature ([0032]) with a liquid to form a cheese sauce ([0033]), mixing an emulsifier composition with the cheese sauce to form the cheese sauce product ([0032], glycerides), wherein the emulsifier composition constitutes about 0.5-5 wt.% of the cheese sauce product (specifically, about 0.1-5 wt.%) ([0025]), and heating the mixture to a temperature of up to about 75°C (specifically, 160°F, or 71.1°C) ([0033]).
Gamay et al. does not explicitly disclose (i) the method as being for preventing the formation of a surface film on the cheese sauce product; (ii) the emulsifier as being a phospholipid emulsifier comprising phospholipid at a concentration of about 5-40 wt.% of the phospholipid emulsifier composition; (iii) the cooling step and the subsequent heating step; or (iv) the claimed effect of the phospholipid emulsifier composition.
Regarding the phospholipid emulsifier, Kratochvil discloses that buttermilk solids comprise phospholipids that function as emulsifiers (C4, L11-L16; C9, L15-L17) in a cheese product (Abstract). Rivera et al. discloses a phospholipid supplement for use in cheese products ([0028]) that may be “high phospholipid buttermilk powder” ([0030]). Dalemans et al. discloses a buttermilk powder enriched with up to 20% by weight phospholipids ([0013]).
It would have been obvious to one having ordinary skill in the art to utilize phospholipid emulsifiers as taught in Kratochvil. First, Gamay et al. discloses that the cheese sauce may prima facie obvious. Since Gamay et al. indicates that suitable emulsifiers may be mono- and di-glycerides and Kratochvil discloses that suitable emulsifiers may include mono- and diglycerides or buttermilk powder (C4, L11-L17), the use of phospholipids from buttermilk powder as the emulsifier of Gamay et al. would be obvious to a skilled practitioner, due to the listed components being known for use as emulsifiers in cheese products. A skilled practitioner would be further motivated to consult Rivera et al. and Dalemans et al. for additional instruction regarding such a phospholipid emulsifier component. Since Rivera et al. specifically discloses a “high phospholipid buttermilk powder” as a supplemental phospholipid source for cheese products ([0028], [0030]) and Dalemans et al. discloses buttermilk powder enriched with up to 20% by weight phospholipids ([0013]), a skilled practitioner would find the use of a phospholipid emulsifier having a phospholipid concentration in the range of about 5-40 wt.% to be obvious.
Regarding the cooling and subsequent heating steps, Gamay et al. indicates that the cheese sauce is indicated for sale in pouches as part of food kits ([0012]) that are subsequently prepared according to conventional cooking processes ([0002]). Such a sequence of steps would necessarily involve cooling the cheese sauce mixture to a temperature below the initial cooking temperature but at or above about 20°C. Subsequent cooking of the cheese sauce would then involve cooking the product at least to a temperature within a range that would encompass the claimed range of about 85-110°C. As such, the claimed sequence of cooling/heating the cheese sauce product is considered obvious to a skilled practitioner based simply on the conventional 
Regarding the claimed effect of the phospholipid emulsifier composition, MPEP 2112.01 II states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” Since the cheese sauce product of Gamay et al. comprises buttermilk solids that are disclosed in Kratochvil as comprising phospholipid emulsifiers, the cheese sauce product is considered to be produced by a substantially identical process to the claimed cheese sauce process. As such, the prior art cheese sauce process would inherently exhibit increased protein-water interactions within the cheese sauce to retain moisture and prevent formation of a surface film after exposure to air, especially where no degree of reduction is required. The claimed cheese sauce process is thus obvious in view of the process of Gamay et al. as modified by the additionally-cited references.
As for claim 15, Gamay et al. discloses heating the cheese sauce product to a temperature of about 50-80°C (specifically, 160°F, or 71.1°C) ([0033]).
As for claim 16, Gamay et al. discloses stirring the cheese sauce product for about 1-5 minutes ([0033], where the process of mixing/sterilization occurs for about 5-10 minutes).
As for claim 17, Kratochvil discloses the buttermilk powder comprises phospholipids (C4, L11-L16; C9, L15-L17), which renders the claimed limitation that the phospholipid emulsifier composition comprises a phospholipid-protein complex derived from buttermilk obvious.
As for claim 18, Dalemans et al. indicates that the phospholipids may be purified ([0013]-[0015]), which renders the use of isolated phospholipids obvious.
As for claim 19, Rivera et al. discloses the phospholipids may be obtained from soy ([0030]).
As for claim 20, Gamay et al. discloses that various salts may be used, including sodium chloride and monosodium phosphate ([0026]-[0027]), such that the presence of disodium phosphate is considered optional. As such, the exclusion of disodium and/or trisodium phosphates is considered obvious. Also, Gamay et al. discloses that various texture additives/fillers may be used ([0023]-[0024]), such that the presence of hydrocolloids, guar gum, and xanthan gum is considered optional. As such, the exclusion of hydrocolloids, guar gum, or xanthan gum is considered obvious. The reference does not disclose the inclusion of chelators, such that exclusion of chelators is thus considered obvious.
Response to Arguments
Claim Rejections - 35 U.S.C. § 112: Applicant has overcome the 35 U.S.C. § 112(b) rejection of claim 1 based on amendment to the claim. Accordingly, the 35 U.S.C. § 112(b) rejection has been withdrawn.
Claim Rejections - 35 U.S.C. § 103 of claims 1-12 over Gamay et al. as evidenced by Kratochvil; claim 13 over Gamay et al., Kratochvil, and Rivera et al.; claims 14-18 and 20 over Gamay et al. and Kratochvil; claim 19 over Gamay et al., Kratochvil, and Rivera et al.: Applicant’s arguments have been fully considered but they are not persuasive.
Applicant first argued that neither Gamay et al. nor Kratochvil disclose emulsifiers having a phospholipid concentration of about 5-40 wt.% as required by claims 1 and 14 (Applicant’s Remarks, p. 7, ¶3 – p. 8, ¶1).
As discussed in the rejection of claim 1, though, the claim is a product claim, yet the claimed phospholipid concentration is directed to the concentration in an intermediate ingredient. 
Process claim 14 is now rejected in view of Gamay et al., Kratochvil, Rivera et al., and Dalemans et al., which together render the addition of the claimed phospholipid emulsifier composition obvious for the reasons detailed in the claim rejection.
Applicant further argued that neither of Gamay et al. or Kratochvil discloses the newly-claimed sequence of heating/cooling steps (Applicant’s Remarks, p. 8, ¶4 – p. 9, ¶1).
As discussed in the claim rejection, though, the claimed sequence of steps does not amount to anything more than simply cooling the prior art product upon packaging and subsequently heating to conventional food preparation temperatures. As such, the claim remains rejected for being obvious to a skilled practitioner.
The rejections of claims 1 and 14 have been maintained herein.
The rejections of claims 2-13 and 15-20, which depend from claims 1 and 14, variously, and are rejected based on the same prior art, are additionally maintained herein.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Claims 1-20 are rejected.
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793